                                                                                      I




                         U N ITE D STA TES DIST R IC T C O U R T
                         SO UT H ER N DIST RICT O F FLO R IDA

                    CA SE N O .I3-I4OJ6-C R-M AR TINE ZJM A Y N AR D

U NITED STA TES O F A M ER ICA ,

      Plaintiff,

V.

JER EM Y ISIAH W IL SO N ,

      D efendant.
                                               /

              R EPO R T AN D R ECO M M E ND AT IO N O N H EA R IN G H ELD
                 O N JA N U AR Y 7.2019 O N SUPER SED IN G PETITIO N

      TH IS C A USE having com e before the Courtfor an initial hearing on January 7, 019

w ith respect to the Superseding Petition for W arrant or Sum m ons for O ffender u der

Supervision (the itsuperseding Petition''), and this Court having convened a he ing,
recomm endsto the DistrictCourtasfollows:

       1.    D efendantappeared before thisC ourton January 7,2019 foran initialhearin on

theSuperseding Petition,which allegesthefollowing violationsofsupervised release:

V iolation Num ber 1              V iolation of M andatorv C ondition, by failing to re ain
                                  from violation ofthe law .On oraboutD ecem ber 12,2 17,
                                  in Palm Beach County,Florida,the defendant comm tted
                                  the offense of Driving while D/L suspended, rev ed,
                                  cancelled with knowledge, contrary to Florida St tute
                                  322.34(2).
V iolation Num ber 2              V iolation of Standard C ondition,by failing to noti the
                                  probation officer w ithin 72 hours of being arreste or
                                  questioned by a law enforcement officer. On or a out
                                  D ecem ber 12, 2017, the defendant w as issued a noti e to
                                  appear by Officer Yacinthe of the Palm Beach G ar ens
                                  Police D epartm ent, and he failed to advise the .S.
                                  Probation Officer.                                   i
                                                                                       .
V iolation N um ber 3   V iolation of M andatorv C ondition,by failing to re rain
                        from violation of the law .O n or about Febnzary 25,2 18,
                        in Broward County,Florida,the defendantcom mitte the
                        offense of D riving while license suspended, revoke , or
                        cancelled w ith know ledge, contrary to Florida St tute
                        322.34(2).
V iolation N um ber 4   Violation ofStandard Condition,by failing to noti the
                        probation officer within 72 hours of being arreste or
                        questioned by a law enforcem ent officer. On or a out
                        February 25, 2018, the defendant w as issued a noti to
                        appearby Deputy Halleran ofthe Broward County She iffs
                        O ffice,and he failed to advise the U .S.Probation O ftic r.

V iolation N um ber 5   V iolation of M andatoa C ondition, by failing to re rain
                        from violation of the law .On or aboutM arch 16,201 ,in
                        Brow ard County, Florida, the defendant com m itted the
                        offense of Driving w hile license suspended, revoke , or
                        cancelled with knowledge, contrary to Florida St tute
                        322.34(2).
V iolation N um ber 6   V iolation of Standard Condition,by failing to noti the
                        probation ofticer within 72 hours of being arreste or
                        questioned by a law enforcem ent officer. On or a out
                        M arch 16, 2018, the defendant w as issued a notic to
                        appear by D eputy Cortes of the Brow ard County She 'ff's
                        Office,and he failed to advise the U .S.Probation O ftk r.

V iolation Num ber 7    V iolation of Standard Condition,by failing to noti the
                        probation officer w ithin 72 hours of being arreste or
                        questioned by a 1aw enforcem entofticer.On orabout pril
                        24,2018,the defendant was issued a citation by De uty
                        M itchellofthe Palm Beach County SheriffsO ffice,a he
                        failed toadvisetheU.S.Probation Officer.

V iolation Num ber 8    V iolation of Standard C ondition,by failing to follo the
                        instnzctions of the probation officer.O n A ugust 13,2 18,
                        the defendant failed to report to the probation offic as
                        directed.

V iolation N um ber 9   V iolation of Standard Condition, by failing to an w er
                        truthfully a11inquiries by the probation officer.On A gust
                        7,2018 the defendant w as questioned regarding the s atus
                        of his driver's license and stated,that his license is ow
                         valid,when in fact,evidence from the DriverAnd Ve icle
                         lnform ation D atabase indicates thisto be false

Violation N um ber 10    Violation ofSpecialCondition,by failing to participae in
                         M oralReconation Therapy.O n or about June 5,2018 the
                         defendant failed to attend the M oralReconation The apy
                         progrnm ,and to date has notsatisfactorily participate in
                         treatmentasdirected.

Violation Num ber 11     Violation of M andatoa Condition, by unla lly
                         possessing or using a controlled substance.On Septe ber
                         13,2018,the defendantsubmitted a tlrine specimen w ich
                         tested positive forthe presence ofmarijuana in ourlcal
                         laboratory; and subsequently was confirm ed positiv by
                         AlereToxicology Services,lnc.

V iolation N um ber 12   V iolation of Standard C ondition,by failing to noti the
                         probation office of any change in residence.O n or a out
                         m id-August,the defendantm oved from his/her appr ved
                         residence of 1555 DoctorM artin Luther King Junior lvd,
                         Apt K205, and failed to notify the probation office 72
                         hoursasrequired.

Violation N um ber 13    V iolation of M andatoa C ondition, by unla 11y
                         possessing orusing a controlled substance.On Nove ber
                         19,2018,the defendant subm itted a urine specim en w ich
                         tested positive for the presence of cocaine in our l cal
                         laboratory; and subsequently was confinned positiv by
                         Alere Toxicology Services,lnc.

Violation N um ber 14    Violation of M andatoa Conditiou, by unla 11y
                         possessing orusinga controlled substance.On Decem b r3,
                         2018, the defendant subm itted a urine specim en w ich
                         tested positive for the presence of cocaine in our l cal
                         laboratory; and subsequently w as confirmed positiv by
                         Alere Toxicology Services,lnc.

V iolation N um ber 15   V iolation of M andatoa C ondition, by unla 1ly
                         possessing orusing a controlled substance.On Dece ber
                         19,2018,the defendant subm itted a urine specim en w ich
                         tested positive forthe presence ofmarijuana in ourl cal
                         laboratory;and confirm ation ispending.
        2.      This CourtnotesthatDefendantadm itted Violation Numbers 1, 3,5,1l an 12

before the undersigned on Novem ber 7, 2018 (D.
                                              E.130j. Atthathearing,the Gove                      ent
nnnounced that it agreed to seek dism issalof Violation N umbers 2, 4,6,7,8, 9 and 1 at

sentencing. On Novem ber 8, 2018, this Court filed written report to the District ourt

recomm ending thatthe Defendantbe found to have violated hissupervised release in respe tto

Violation Numbers 1,3,5,11and 12 (D.E.131). The Distrid Courtadopted thatReportand
Recom m endation on D ecem ber 13, 2018 (D.
                                          E.1321. A sentencinghearing issetforJanuay 7,
2019(thisafternoon)at1:00pm.
        3.     On January 3, 2019, U .S.Probation requested a Superseding Petition base on

additionalviolationsofsupervisedrelease (D.E.1361. The Superseding Petitionwassigne by
the DistrictCourton January 3, 2019. 1d.' Defendantappeared before this Courtforan i 'tial

hearing on the Superseding Petition and abond revocation hearing on the mom ing ofJanu                7,

2019.During thathearing,Defendantannounced to thisCourtthathewishedto admitViolaion

Numbers 13, 14 and 15 as set forth in the Superseding Petition. This Court questi ned

Defendanton therecord and madecertain thathe understood hisrightsregarding an evidentary

hearing with respectto the alleged violations. Defendantacknow ledged thathe tmderstood his

rightsand furtherunderstandsthatifthis Courtacceptshisadmission to Violation Num bers 13,

14 and 15 allthatwillremain willbe forthe DistrictCourtto conducta sentencing hearing for

finaldisposition in thismatter.

       4.      The Governm ent provided a factual proffer for Defendant's adm issi ns.

According to the Government,on Novem ber l9, 2018 Defendant subm itted a urine speci en


lU .S.Probation also filedaPetitionforanOrderto RevokeBond astotheDefendant which wassigned bythis!
                                                                          ,
CourtonJanuary2,2019(D.E.1341.
                                                 4
)
2
.
î
j
e
'
y
'
.


l
'
-


1
)
(   that tested positive for the presence of cocaine in Probation's local laboratory and
:
)                                                                                              w as
1
j
1   subsequently confirm ed positive by AlereToxicology Services, Inc.(ViolationNumber13).On
2
'
.

)
'   Dtcember3,2018 Defendantsubmitted a urine specimen thattested positiveforthe presen e of
)
y
.


i   cocaine in Probation'
l                        s local laboratory and was subsequently confirmed positive by lere
j
y
k
1
)   Toxicology Services, lnc.(ViolationNumber14). On December19,2018 Defendantsubm t'
                                                                                    ted
'
)
l
i   a urine specimen thattested positive forthe presence ofcocaine in Probation'slocallabor tory
i
l
k
I   and that positive test has now been confinned by Alere Toxicology Services, Inc.as ell.
                                                                                                       .

                                                                                                       1
)                                                                                                      1
t
)   (Violation Number15) Defendantagreed thatthe Government's profferwastrue and co ect
                          .                                                                            1
                                                                                                       i
                                                                                       ,
                                                                                                       l
,   and thatthe Govemmentcould proveth                                                                 !
                                          esefadsagainsthim were ahearingto be held in this            l
                                                                                                       t
    m atter. The Court has considered the Governm ent's proffer and finds that it sets fo h a          k
                                                                                                       p
                                                                                                       '
'     fficientbasisto supportDefendant'sadm issionsto Violation Num bers13                             (
                                                                                                       .




)   su                                                                     14and15.
                                                                            ,
                                                                                                       j
           5                                                                                           1
                                                                                                       ,
7           .
                 Thepossiblemaximum penaltiesfacedbyDefendantwerereadintotherecor by                   j
                                                                                                       '
    theGovermnent,and Defendantstated thatheunderstood thosepenalties                                  q
                                                                                                       j
E                                                                       .                              j
                                                                                                       b
                                                                                                       j'
                                          h                                                            g
                                                                                                       j
                                                                                                       r
                                                                                                       .
                                                                                                       i
          ACCORDINGLY,baseduponteDefendant'sadmissiontoViolationNumbers13 14                           )
    and 15 ofthe Superseding Petition underoath, this Courtrecomm endsto the DistrictCourt hat         j)
                                                                                                       j

    theDefendantbefoundtohaveviolatedhissupervisedreleaseinrespecttotheseviolations. he                i
                                                                                                       t
                                                                                                       '
    Courtnotesthata sentencing hearing is currently setbeforethe Honorable Jose E. M artine for       k
                                                                                                      7
                                                                                                      j
    thisafternoonat1:00pm. Bothpartiesagreedontherecordtowaivethefourteen(14) ay                      l
                                                                                                      )
                                                                                                      j
                                                                                                       k.
    periodfortilingobjectionstothisReportandRecommendation.                                           !
                                                                                                      k.
                                                                                                      7
                                                                                                      t
          DO NE AND SUBM ITTED in Chambers at FortPierce, Fl
                                                           orida,this            N      da of         )
    January,2019.                                                                                     è
                                                                                                      l
                                                                                                      t
                                                                                                      )
                                                    SHANIEK M . M AYNARD                              t
                                                                                                      .
                                                                                                      (
                                                                                                      j
                                                    U N ITED STA TES M A G ISTM TE JU D E             #
                                                                                           1
                                                                                           '          ;C
                                                5                                                      )
                                                                                                       !
                                                                                                      )
                                                                                                      )
                                                                                                      si
                                                                                                      )
                                                                                                      '
                                                                                                      )
                                                                                                      .
                                                                                                      l
                                                                                                      :
                                                                                                      j:
